                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


MARGARET ELLEN KIRBY,

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:18-cv-01221

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                          Defendant.


                                       ORDER

      This action was referred to United States Magistrate Judge Cheryl A. Eifert

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On May 24, 2019, Magistrate Judge Eifert submitted

her Proposed Findings & Recommendations [ECF No. 13] (“PF&R”) and

recommended that the court deny the plaintiff's request for judgment on the

pleadings [ECF No. 10], grant the defendant's request for judgment on the pleadings

[ECF No. 11], affirm the final decision of the Commissioner, and dismiss this matter

from the docket. Neither party timely filed objections to the PF&R nor sought an

extension of time.

      A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de
novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DENIES the plaintiff's request for judgment on the pleadings [ECF No. 10], GRANTS

the defendant's request for judgment on the pleadings [ECF No. 11], AFFIRMS the

final decision of the Commissioner, and DISMISSES this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER:       June 14, 2019
